Citation Nr: 1202379	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 17, 2008, for grant of service connection for postoperative total knee prosthesis, right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the regional office (RO) in Cleveland, Ohio.

The Board notes that the Veteran testified before the undersigned at a September 2011 video hearing held at the Cleveland, Ohio, RO.  The transcript of the hearing is of record and was reviewed.  

In addition, subsequent to the statement of the case (SOC), the Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Entitlement to service connection for right knee disability was denied in an April 1971 administrative decision; the Veteran was notified of the decision and of his appellate rights with respect thereto, but did not appeal.

2.  Following the April 1971 administrative decision, no claim, formal or informal, seeking service connection for right knee disability was filed until April 17, 2008.

3.  Service connection for right knee disability was granted in a September 2008 rating decision.






CONCLUSIONS OF LAW

1.  The April 1971 administrative decision denying service connection for right knee disability is final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The criteria for an effective date earlier than April 17, 2008, for the grant of service connection for right knee disability have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  In the present case, a May 2008 VA communication provided the Veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as to his underlying claim for postoperative total knee prosthesis, right knee.  On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The May 2008 letter provided this notice to the Veteran.  The record reflects that the Veteran has been afforded the due process provided for in 38 U.S.C.A. §§ 5103A and 7105, and that he has additionally demonstrated actual notice of the information and evidence necessary to substantiate the effective date for his award of service connection for postoperative total knee prosthesis, right knee.  In this regard, the Veteran has submitted numerous statements concerning his theory as to when entitlement arose, including in testimony before the undersigned.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).
With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  The Veteran has not identified the presence of any outstanding medical records, and the record does not suggest the existence of such records.  The facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Veteran's first claim for benefits was received by VA on February 25, 1971.  He listed several claimed disabilities, including a claim for a right leg fracture.  The claims were originally denied in an April 1971 administrative decision for failure to report for an examination.  The record shows he was provided with notice of the decision and of his appellate rights with respect thereto, but that he did not appeal.

Thereafter, no communication from the Veteran or any representative was received until April 17, 2008.  On that date, the Veteran filed a new petition to reopen the service connection claim for a right knee disability.  The claim for service connection for a right knee disability was reopened and ultimately granted in a September 2008 RO decision.
The Board finds that the April 1971 denial of the Veteran's claim is final.  The record shows that the Veteran was sent a letter to the address of record at the time and notified that he had failed to report for a VA examination, but that the examination could be rescheduled if he returned the signed form.  The letter further notified the Veteran that if he failed to respond no further action would be taken.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran contends that he did not receive the April 1971 letter stating that he had failed to report for a VA examination.  The Veteran maintains that he tried multiple times to call and follow-up on his claim, but to no avail.  The Veteran further contends that he had a total right knee replacement in 1999 and has continuously pursued his claim for service connection since 2004.  While the Veteran did provide private treatment records indicating that he had a total right knee replacement in January 1999, those records were provided after he had submitted his April 2008 claim, and thus may not be accepted an constituting an informal claim regarding the right knee.  See 38 C.F.R. § 3.157 (2011).   There is nothing else of record that can reasonably be construed as a formal or informal claim between the April 1971 action and April 2008.

With regard to the Veteran's contentions that he did not receive the April 1971 letter, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary properly provided the Veteran with notice of his failure to report to the VA examination and the resultant denial of his claim.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  If such evidence was submitted, the burden would shift to the Secretary to show that proper procedures were followed.  Warfield v. Gober, 10 Vet. App. 483 (1997).

In this case, there is nothing to suggest that the letter regarding the denial of the Veteran's claim was not sent to the correct address.  The Board finds that the presumption of regularity has not been rebutted, and that he did receive the April 1971 letter that denied his claim for failure to report for a scheduled examination.

No other reference to a claim for a right knee disability is of record until April 2008.  Given the absence of any probative indication that a claim for service connection for a right knee disability was filed by the Veteran between April 1971 and April 2008, the Board concludes that the Veteran filed his reopened claim in April 2008.  As noted above, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(q).  As such, the Veteran is clearly not entitled to an assignment of an effective date earlier than April 17, 2008, for the grant of service connection for a right knee disability.  

In sum, the preponderance of the evidence is against assignment of an effective date earlier than April 17, 2008.  Following the April 1971 denial of his claim of service connection for a right knee disability, the probative evidence shows that the Veteran first filed to reopen that claim in April 2008.  Accordingly, the Veteran's claim for an effective date earlier than April 17, 2008, for the grant of service connection for a right knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON THE NEXT PAGE)

ORDER

An effective date earlier than April 17, 2008 for the grant of service connection for right knee disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


